Exhibit 8.1 SUBSIDIARIES OF GLOBAL SOURCES LTD. (as of February 29, 2016) Name Jurisdiction of Organization 1.2B HK Limited Hong Kong 2.A.S. Mediaconsult Limited Republic of Cyprus 3.ASM Business Services Limited Cayman Islands 4.Beijing Chuangyu Advertising Co., Ltd. 5.Beijing EDN Advertising Production Co., Ltd. People’s Republic of China People’s Republic of China 6.China Magic Sourcing Limited Hong Kong 7.China Media Advertising, Inc. Liberia 8.China Sourcing Fairs (SA) Pte Ltd. Singapore 9.China Sourcing Fairs HK Co. Limited Hong Kong 10.China Sourcing Fairs FZ-LLC (undergoing de-registration) Dubai, United Arab Emirates 11.China Sourcing Fairs Limited British Virgin Islands 12.Earldom Limited British Virgin Islands 13.E-Commerce International Ltd. Bermuda 14.Equitable Accounting Services Limited Hong Kong 15.Event Marketing Services Limited Hong Kong 16.Export Media Ltd. British Virgin Islands 17.Fertile Valley Pte. Ltd Singapore 18.Floro Company Limited Hong Kong 19.Fortune Valley Ltd Mauritius 20.Global Alliance Investment Holdings Limited British Virgin Islands 21.Global City Properties Limited British Virgin Islands 22.Global Exhibitions (Singapore) Pte. Ltd. Singapore 23.Global Silver Ocean (Shanghai) Limited British Virgin Islands 24.Global Sources Advertising ( Shenzhen) Co., Ltd. People’s Republic of China 25.Global Sources Auctions Ltd. 26.Global Sources Business Consultant (Shanghai) Co., Ltd. Cayman Islands People’s Republic of China 27.Global Sources Direct (HK) Limited Hong Kong 28.Global Sources Direct (Shenzhen) Co., Ltd. People’s Republic of China 29.Global Sources Direct Limited British Virgin Islands 30.Global Sources Exhibition Co., Ltd. Taiwan 31.Global Sources Exhibitions & Events (India) Private Limited India 32.Global Sources Exhibition (Shanghai) Co., Ltd. People’s Republic of China 33.Global Sources Investment Holdings Limited British Virgin Islands 34.Global Sources Limited Hong Kong 35.Global Sources Properties (Shenzhen) Co., Ltd. People’s Republic of China 36.Global Sources Properties Limited Hong Kong 37.Global Sources Research Foundation Limited British Virgin Islands 38.Global Sources Technologies Ltd. (in liquidation) Bermuda 39.Global Sources USA, Inc. USA – Delaware 40.Guangzhou Huanwei Advertising Co., Ltd. People’s Republic of China 41.Haoji Group Ltd British Virgin Islands 42.Hillcrest Services Limited British Virgin Islands 43.Huanxi Information Consulting (Shenzhen) Co., Ltd. People’s Republic of China 44.Huanyu Shishang Exhibition (Shenzhen) Co., Ltd. People’s Republic of China 45.Japan Publishing Limited Japan 46.Lazenby Services Limited British Virgin Islands 47.Magic Exhibitions Hong Kong Limited Hong Kong 48.Magic Sourcing Hong Kong Limited Hong Kong 49.Media Advertising Ltd. Cayman Islands 50.Media Data Systems Pte Ltd Singapore 51.Publishers Representatives Limited Hong Kong 52.Shanghai Yuanbo Exhibition & Advertising Co., Ltd. People’s Republic of China 53.Shanghai Yuanmao Properties Co., Ltd. People’s Republic of China 54.Shenzhen Huanyue Convention & Exhibition Co., Ltd. People’s Republic of China 55.Shenzhen Xieguang Convention & Exhibition Co., Ltd. People’s Republic of China 56.Smart Advisory Limited Hong Kong 57.Space Exhibition Consultants Limited Hong Kong 58.Steady Access Resources Limited British Virgin Islands 59.Targeted Marketing Promotions Corp. Liberia 60.Topranch Limited British Virgin Islands 61.Trade Magazine Productions Limited Hong Kong 62.Trade Management Software Limited Cayman Islands 63.Trade Media Holdings Limited Cayman Islands 64.Trade Media Limited Cayman Islands 65.Trade Media Marketing Service Limited Hong Kong 66.Trade Point Hong Kong Limited Hong Kong 67.World Executive’s Digest Limited Cayman Islands
